En Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El cónyuge superviviente, Diego Becerra, como dueño de una mitad proindivisa de ciertas fincas rústicas adquiridas durante su matrimonio constituyó hipoteca sobre su partici-pación en dichas fincas.
El registrador se negó a verificar la inscripción de este documento por el fundamento de que dicha participación in-divisa no había sido inscrita debidamente a nombre del deu-dor hipotecario después de la liquidación de la sociedad de gananciales.
La finca en cuestión ya había sido inscrita a nombre de Becerra como bienes de la sociedad de gananciales. Los hijos habían sido declarados únic9s y universales herederos de la difunta esposa. El marido siguió siendo el dueño con de-recho inscrito de una mitad pro-indivisa de los bienes in-muebles de la sociedad de .gananciales, sujeta, por supuesto, a las resultas de la liquidación de la sociedad conyugal. El no trató de hipotecar nada más que esto.
La mención que se hace del hecho de que la participación en los bienes inmuebles de tal modo gravados queda sujeta a las resultas de tal liquidación sería bastante para prevenir a terceras personas interesadas en la propiedad, no vemos razón por la cual no deba ser inscrita la hipoteca, haciéndose referencia a la omisión aparenté de no haberse practicado una liquidación formal.
La nota recurrida debe ser revocada.

Revocada la nota recurrida y ordenada la ins-cripción denegada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Presidente Sr. Hernández no intervino en la re-solución de este caso.